     Case:Case:
           19-2808
                19-2808
                      Document:
                          Document:
                                00713683419
                                    53      Filed: Filed:
                                                   08/11/2020
                                                          09/17/2020
                                                                  Pages:
                                                                      Pages:
                                                                         1   1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                  Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                        Phone: (312) 435-5850
             Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 August 11, 2020

                                        FRANK H. EASTERBROOK, Circuit Judge
    Before:
                                        DAVID F. HAMILTON, Circuit Judge

                                        MICHAEL Y. SCUDDER, Circuit Judge


                                         RON MORRIS,
                                         Plaintiff - Appellee/Cross - Appellant

 Nos. 19-2808 & 19-2913                  v.

                                         BNSF RAILWAY COMPANY,
                                         Defendant - Appellant/Cross - Appellee

  Originating Case Information:

 District Court No: 1:15-cv-02923
 Northern District of Illinois, Eastern Division
 District Judge Matthew F. Kennelly




       The judgment of the District Court is AFFIRMED, with costs, in accordance with
the decision of this court entered on this date.
